Citation Nr: 1420669	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  05-32 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for thyroiditis, to include as due to radiation exposure.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and sent to the Veteran by the RO in North Little Rock, Arkansas, which denied the Veteran's claim for service connection.  

In January 2008, May 2012, and September 2013, the Board remanded the Veteran's claim for further development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, thyroiditis is etiologically related to his active military service.


CONCLUSION OF LAW

Thyroiditis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for thyroiditis is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims that his thyroiditis is due to either radiation exposure or chemical exposure while he worked as a laboratory technician in service.  

As directed in the September 2013 Board remand, the Veteran was afforded a VA examination in January 2014.  In a February 2014 addendum opinion, the examiner opined that the Veteran's "current thyroid condition is as likely as not due to military based chemical exposures he received while working in the lab for many years in the military."  In support of his opinion, he cited medical literature noting various causes of thyroid disease.  There is no evidence of record in conflict with the examiner's opinion.

With resolution of all doubt in the Veteran's favor, the Board finds that his thyroiditis is etiologically related to his active military service.  Therefore, service connection for thyroiditis is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for thyroiditis is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


